


Exhibit 10.1


FIRST AMENDMENT TO THE
FACILITIES, SUPPORT SERVICES, AND BUSINESS AGREEMENT


This FIRST AMENDMENT TO THE FACILITIES, SUPPORT SERVICES and business AGREEMENT
dated as of July 1, 2013 (this “Amendment”) between Tecogen Inc., a Delaware
corporation (“Tecogen”), and American DG Energy Inc., a Delaware corporation
(“ADG Energy”).


WHEREAS, Tecogen and ADG Energy are parties to a Facilities, Support Services
and Business Agreement, dated July 1, 2013 (the “Agreement”);


WHEREAS, Section 2 of the Agreement provides that the term of the Agreement will
expire one year from July 1, 2013 and that the Agreement is renewable annually
upon mutual written agreement.


WHEREAS, Tecogen and ADG Energy wish to renew the Agreement for a period of one
year; and


WHEREAS, Tecogen and ADG Energy wish to amend the Agreement as further provided
in this Amendment.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:


1.Renewal. That the Agreement be, and hereby is, renewed for a period of one
year beginning on July 1, 2013.


2.Section 1(a) of the Agreement is hereby replaced in its entirety to read as
follows:


(a) Office Space. Approximately 3,282 allocated square feet of space in
Tecogen's offices located at 45 First Avenue, Waltham, Massachusetts 02451 (the
“Building”), which shall include nine (9) offices, a shared conference room and
manufacturing space. Tecogen will also provide ADG Energy with water, sewer,
electrical, and other utility services, heating, ventilation and
air-conditioning, and cleaning and janitorial services. Tecogen may change the
space in the Building occupied by ADG Energy from time to time during the term
of this Agreement. Tecogen will provide such space and services at a flat rate
of $6,495.00 per month through December 31, 2013. If additional space is
provided, this flat fee will increase at an agreed upon rate. Copy machine
usage, office supplies, and shipping, secretarial & receptionist services,
Internet service, telephone support and IT support are not included in the
monthly rate and will be billed separately.


3.The word “calendar” is hereby inserted immediately prior to the word “year” in
the first sentence of Section 1(f) of the Agreement.


4.The following sentence is hereby inserted as the last sentence of Section 1(g)
of the Agreement: Representation rights may be terminated by either party upon
60 days' notice, without cause.


5.This Amendment shall be effective as of the day and year first above written. 
Except as amended hereby, and as so amended, the Agreement shall remain in full
force and effect and shall be otherwise unaffected hereby.


6.This Amendment shall be deemed to be a contract made under, and shall be
construed in accordance with, the laws of the Commonwealth of Massachusetts,
without giving effect to conflict of laws principles thereof.


7.This Amendment may be executed in separate counterparts, each of such
counterparts shall for all purposes be deemed to be an original and all such
counterparts shall together constitute but one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have caused this Facilities and Support
Services Agreement to be duly executed and delivered by their proper and duly
authorized representatives as of the effective day first above written.



1

--------------------------------------------------------------------------------




TECOGEN INC.


By: /s/ Bonnie J. Brown
Name:Bonnie J. Brown
Title:Chief Financial Officer
AMERICAN DG ENERGY INC.


By: /s/ Anthony S. Loumidis
Name:Anthony S. Loumidis
Title:Chief Financial Officer






2